Wise, Presiding Judge,
concurring.
{¶ 60} I concur with the decision of the majority reversing the trial court’s grant of appellee’s motion to suppress. I write separately only to caution that although there is a clear interest in preventing contraband from entering jails and prisons, and that the state’s authority to search or seize visitors at a penal institution is broad, such authority is not absolute, even where warning signage is posted. For example, constitutional challenges may be cognizable based on discriminatory-profiling or improper-randomness standards. Thus, each Fourth Amendment claim in this arena must remain subject to a case-by-case review, as has been duly accomplished herein.